NOTE: This order is nonprecedential.

'United States Court of Appeals
for the Federal Circuit

3M INNOVAT]`VE PROPERTIES COMPANY AND 3M
COMPANY, '
PZo',intiffs-Appellants,

V.

TREDEGAR CORPORATION AND TREDEGAR FILM
PRODUCTS CORPORATION,
Defendants-Appellees.

2012-1241

Appeal from the United States District Court for the
District of Minnesota in case no. 09-CV-3335, Judge
Donovan W. Frank.

ON MOTION

ORDER

The parties jointly move to modif`y the briefing sched-
ule. 31\/[ Innovative Properties Company and 3M Com-
penny move to extend the time for filing their reply brief as
requested in the joint motion.

3M INNoVATIVE PRoPER'nEs v_ TREDEGAR c0RPoRAT10N 2
Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted. The Appellees’ Response
brief is due July 13, 2012. The Appellants’ Reply Brief is
due August 9, 2012. The Joint Appendix is due August
16, 2012.

F0R THE COURT

AUG 03 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Carter G. Phillips, Esq. 
Kurt J. Nieder]uecke, Esq. EN_SFQR
25 "‘&r?eli=enennrc:acun
S 1
AUG 0 8 2012

JAN HOHBA£V
CLEBK